Exhibit 10.2

 

August 19, 2013

 

Clayton, Dubilier & Rice, LLC
375 Park Avenue, 18th Floor
New York, NY 10152
Tel: (212) 407-5200
Attention: Richard J. Schnall

 

Ladies and Gentleman:

 

Reference is made to the Consulting Agreement, dated as of May 25, 2011 (the
“CD&R Consulting Agreement”), among Envision Healthcare Holdings, Inc. (formerly
known as CDRT Holding Corporation) (the “Company”), Envision Healthcare
Corporation (formerly known as Emergency Medical Services Corporation) (“EVHC”)
and Clayton, Dubilier & Rice, LLC (“CD&R”).  Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the CD&R Consulting
Agreement.

 

Upon the terms and conditions of this letter agreement, the parties hereby agree
to terminate the CD&R Consulting Agreement in connection with the Company’s
initial public offering of shares of its common stock pursuant to the Company’s
Registration Statement on Form S-1 (Registration No. 333-189292) (the “IPO”). 
In connection with and as consideration for such termination, the Company and
EVHC, jointly and severally, agree to pay a fee of $20 million to CD&R (the
“CD&R Termination Fee”) on the closing date of the Company’s IPO and, in
consideration thereof, CD&R will waive any right to any Transaction Fee in
connection with the IPO.  Upon the payment of the CD&R Termination Fee, the CD&R
Consulting Agreement will terminate, provided that Section 3 thereof shall
survive solely as to any portion of any Consulting Fee, Transaction Fee or
Expenses accrued, but not paid or reimbursed, prior to such termination.  The
termination of the CD&R Consulting Agreement shall not affect the
Indemnification Agreement which shall survive such termination.

 

This letter agreement may be executed in any number of counterparts, with each
executed counterpart constituting an original, but all together one and the same
instrument. This letter agreement sets forth the entire understanding and
agreement among the parties with respect to the transactions contemplated herein
and supersedes and replaces any prior understanding, agreement or statement of
intent, in each case written or oral, of any kind and every nature with respect
hereto. This letter agreement is governed by and construed in accordance with
the laws of the State of New York applicable to agreements made and to be
performed within that state.

 

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding and agreement, please
sign and return this letter agreement, whereupon this letter agreement shall
constitute a binding agreement with respect to the matters set forth herein.

 

 

Sincerely,

 

 

 

ENVISION HEALTHCARE HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

ENVISION HEALTHCARE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 

 

Acknowledged and agreed as of the

 

date first above written:

 

 

 

CLAYTON, DUBILIER & RICE, LLC

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

Name:

Theresa A. Gore

 

 

Title:

Vice President, Treasurer and Assistant Secretary

 

 

[Signature Page to the Letter Agreement Terminating the CD&R Consulting
Agreement]

 

--------------------------------------------------------------------------------